In prosecutions of this nature, it is necessary that the information be grounded upon the statute; that the facts be charged directly and positively to have been done and committed in the night season; and four things are necessary to constitute the proof. 1st. That the disorders be actually committed in the night season. 2d. Some circumstances which point out the defendant rather than any other person. 3d. The complaint must be speedily made, that the defendant may be able to recollect and show where he was at the time when the facts are laid to have been committed. 4th. The defendant not being able under these circumstances,. to give a satisfactory account of where he was and that he had no hand in doing the facts, will furnish pretty safe grounds to convict upon and raise a strong presumption of his guilt.
The same point was adjudged upon a writ of error at Litch-field, August A. D. 1774, between Bull and Kehore, in a prosecution upon the same statute.
This judgment was affirmed in the Supreme Court of Errors.